DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
	
Status of the Application
2.	Claims 1-20 are pending in this application (17/563,672), filed on 12/28/2021, as a Continuation of US Application (15/874,414), filed on 01/19/2018 (granted patent US 11249780 on 02/15/2022).   	 
Foreign Priority
3.	Applicant has not claimed a foreign priority for this application. 

Domestic Priority
4.	Applicant’s claim to Domestic Priority for this application (17/563,672), filed on 12/28/2021, as a Continuation of US Application (15/874,414), filed on 01/19/2018 (granted patent US 11249780 on 02/15/2022), is acknowledged and put on record. 

Oath/Declaration
5.	The Oath/Declaration, filed on 12/28/2021, has been reviewed by the examiner and is found to be in accordance with the requirements of 37 CFR. 1.63.

Drawings
6	The drawings, filed on 12/28/2021, have been reviewed by the Examiner and are found to be in accordance with the requirements of 37 CFR. 1.84. 

  Information Disclosure Statement
7	Applicant’s Information Disclosure Statement (IDS), filed on 12/28/21, are in compliance with the provisions of 37 CFR 1.97, and are entered into the record.  The references cited therein have been considered by the examiner. See attached PTO-1449 form(s).

Claim Objections
8. 	Claims 17, and 18 are objected to because of the following informalities:  grammatical/spelling errors shown in bold face making the claim(s) inaccurate:  

Claim 17, in line 2, recites:
 “probe the within the content of the installation media …”
 It may be corrected as follows: 
“probe the [[within the]] content [[of]] within the installation media …”

Claim 18, in line 5, recites:
“virtualization model”
It may be corrected as follows [to end the claim with a period (.)]: 
“virtualization model.”

  Appropriate corrections are required.


Double Patenting Rejection

9.	A rejection based on double patenting of the "same invention" type finds its support in the language of pre-AIA  35 U.S.C. 101 which states that "whoever invents or discovers any new and useful process ... may obtain _a patent therefor ..." (Emphasis added). Thus, the term "same invention," in this context, means an invention drawn to identical subject matter. See Millerv. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957); and In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970).
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness- type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Omum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
37 CFR 1.78(b) provides that when two or more applications filed by the same applicant contain conflicting claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the conflicting claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822. 

10. 	Claims 1-20 of this Application (17/563,672) are rejected on the ground of obviousness type double patenting as being un-patentable over claims 1-20 of the Patent US 11249780, issued on 02/15/2022.  A side-by-side comparison of the limitations of independent claim 1 of the examined application vs. the corresponding limitations of independent claim 1 of the Patent, is presented below for the record:


Claim
Lim
Examined Claims (17/563,672) 
Claim
Patented Claims (US 11249780)
1

A method comprising:

1
A method of running virtual machines by probing installation media, comprising:


1
determining, by one or more processors, a plurality of virtualization modes that are supported by a type of operating system detected within an installation media to be used to create a virtual machine;

1
detecting, by the media probe from metadata contained within one or more files of the installation media, a type of operating system to be used by the virtual machine on the host server;



2
causing, by the one or more processors, display of one or more user interfaces to receive a selection of a virtualization mode of the plurality of virtualization modes to be used to create the virtual machine and one or more settings to configure the virtual machine in accordance with the virtualization mode;

1
providing, by the virtualization manager, a first graphical user interface for selecting one of the plurality of virtualization modes, the plurality of virtualization modes including a first virtualization mode supported by the type of operating system and a second virtualization mode not supported by the type of operating system detected from the installation media; 

3
receiving, by the one or more processors, a selection of the virtualization mode and the one or more settings provided via the one or more user interfaces; and


1
receiving, by the virtualization manager from the first graphical user interface, a selection of the first virtualization mode to be used to configure the virtual machine; 
receiving, by the virtualization manager from the second graphical user interface, a selection of a hardware setting of the plurality of hardware settings to be used to configure the virtual machine; 

4
creating, by the one or more processors, the virtual machine from the installation media using the virtualization mode and the one or more settings.
1
creating, by the virtualization manager on the host server, the virtual machine in accordance with the first virtualization mode selected from the plurality of virtualization modes and supported by the type of operating system and the hardware setting selected from the plurality of hardware settings.







Examiner Note: Please note, for example, the following differences between the examined claims and the corresponding claims of the Patent (US 11249780) and the explanations:
Claim 1 of the examined application (17/563,672) differs from claim 1 of the Patent (US 11249780) in that claim 1 of the examined application contains fewer limitations/features than claim 1 of the patent, whereas claim 1 of the patent contains all limitations/features of the examined application except for some minor differences/features, as shown in the above tabular comparison.  
As such, Claim 1 of the examined Application (17/563,672) is rejected on the ground of obviousness type double patenting as being un-patentable over claim 1 of the Patent (US 11249780).  
Similarly, Claim 8 of the examined Application (17/563,672) is rejected on the ground of obviousness type double patenting as being un-patentable over claim 1 of the Patent (US 11249780).
And Claim 15 of the examined Application (17/563,672) is rejected on the ground of obviousness type double patenting as being un-patentable over claim 1 of the Patent (US 11249780). 
Dependent claims 2-7, 9-14, and 16-20, which depend on rejected claims 1, 8, or 15, of the examined Application (17/563,672), are also rejected by claims 1-14 of the Patent (US 11249780).

Claim Rejections - 35 USC § 102
11.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless— 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention; or 
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 
12. 	Claims 1-5, 8-12, and 15-19 are rejected under AIA  35 U.S.C. 102(a)(1) as being un-patentable by Divoux (US 2011/0004878 A1; Pub. Date: Jan. 6, 2011; Filed: Jun. 30, 2010; hereinafter Divoux).
Regarding claim 1, Divoux teaches: 
A method (See, e.g., Divoux, Figs. 17A-17B; par [0009]: "... methods and systems for dynamically determining to execute a virtual machine on a remote computing machine. ...” Examiner Note (EN): Divoux discloses: methods and systems for dynamically determining to execute a virtual machine.) comprising:
determining, by one or more processors, a plurality of virtualization modes that are supported by a type of operating system detected within an installation media to be used to create a virtual machine (See, e.g., Divoux, Fig. 17A; par [0341]: “...a computing device 3201 executes a hypervisor 3202 that creates a virtual machine platform on which guest operating systems may execute. In these embodiments, the computing device 3201 can be referred to as a host server. An example of such a computing device is the XEN SERVER provided by Citrix Systems, Inc., of Fort Lauderdale, Fla.” (emphasis added) Also see, e.g., Divoux, FIG. 1B, pars [0062]-[0064]: “…computing device 100 provides support for any one of the following installation devices 116: a floppy disk drive for receiving floppy disks such as 3.5-inch, 5.25-inch disks or ZIP disks, a CD-ROM drive, a CD-R/RW drive, a DVD-ROM drive, tape drives of various formats, USB device, a bootable medium, a bootable CD, a bootable CD for GNU/Linux distribution such as KNOPPIX.RTM., a hard-drive or any other device suitable for installing applications or software.…” (emphasis added) Divoux, Fig. 5; par [0233]:  “… metadata may be used to satisfy requests by application programs …”  And, Divoux, par [0331]: “Further referring to FIG. 17A, and in more detail, in one embodiment the virtualization environment described includes a Type 2 hypervisor 3202, or a hypervisor that executes within an operating system 3214 executing on the computing device 3201. A Type 2 hypervisor, in some embodiments, executes within an operating system 3214 environment and virtual machines execute at a level above the hypervisor. In many embodiments, the Type 2 hypervisor executes within the context of a user's operating system such that the Type 2 hypervisor interacts with the user's operating system.” (emphasis added) EN: Divoux discloses: metadata used to satisfy requests by application programs, such as, the virtualization environment that includes a Type 2 hypervisor 3202, or a hypervisor that executes within an operating system 3214 on the computing device 3201 providing support for installation devices 116 [installation media] for installing applications or software, whereby computing device 3201 executes hypervisor 3202 that creates a virtual machine platform on which guest operating systems may execute.);
causing, by the one or more processors, display of one or more user interfaces to receive a selection of a virtualization mode of the plurality of virtualization modes to be used to create the virtual machine and one or more settings to configure the virtual machine in accordance with the virtualization mode (See, e.g., Divoux, Fig. 17A; par [0347]: “...The control program 3220 can execute an administrative application or program that can further display a user interface which administrators can use to access the functionality of each virtual machine 3232 and/or to manage the virtual machines 3232. In some embodiments, the user interface generated by the administrative program can be used to terminate the execution of virtual machines 3232, allocate resources to virtual machines 3232, assign permissions to virtual machines 3232, or manage security credentials associated with virtual machines 3232. The control program 3220, in some embodiments, can start new virtual machines 3232 or terminate execution of executing virtual machines 3232. In other embodiments, the control program 3220 can directly access hardware and/or resources within the hardware layer 3210.....” (emphasis added) EN: Divoux discloses: control program 3220 displays a user interface which administrators can use to allocate resources to virtual machines 3232, assign permissions to virtual machines 3232, or manage security credentials associated with virtual machines 3232, access hardware and/or resources within the hardware layer 3210, and start new virtual machines 3232.); 
receiving, by the one or more processors, a selection of the virtualization mode and the one or more settings provided via the one or more user interfaces (See, e.g., Divoux, Fig. 2; par [0168]: “…the user selects an application for execution by selecting a graphical representation of the application presented on the client 102 by a client agent. …” (emphasis added)  Also see, e.g., Divoux, FIG. 2, par [0212]: “…selecting a method of execution of an application program begins when credentials associated with the client 102 or with a user of the client 102 are received (step 202) and an enumeration of a plurality of application programs available to the client 102 is provided,…” (emphasis added) EN: Divoux teaches: the user selects an application for execution by selecting a graphical representation of the application presented on the client 102 by a client agent, wherein selecting a method of execution of an application program begins when credentials associated with the client 102 or with a user of the client 102 are received (step 202).); and
creating, by the one or more processors, the virtual machine from the installation media using the virtualization mode and the one or more settings (See, e.g., Divoux, Fig. 17A; par [0341]: “...a computing device 3201 executes a hypervisor 3202 that creates a virtual machine platform on which guest operating systems may execute. In these embodiments, the computing device 3201 can be referred to as a host server. An example of such a computing device is the XEN SERVER provided by Citrix Systems, Inc., of Fort Lauderdale, Fla.” (emphasis added) Also see, e.g., Divoux, FIG. 1B, pars [0062]-[0064]: “…computing device 100 provides support for any one of the following installation devices 116: a floppy disk drive for receiving floppy disks such as 3.5-inch, 5.25-inch disks or ZIP disks, a CD-ROM drive, a CD-R/RW drive, a DVD-ROM drive, tape drives of various formats, USB device, a bootable medium, a bootable CD, a bootable CD for GNU/Linux distribution such as KNOPPIX.RTM., a hard-drive or any other device suitable for installing applications or software.…” (emphasis added) EN: Divoux discloses: computing device 3201 executes a hypervisor 3202 that creates a virtual machine platform on which guest operating systems execute, thereby providing support for installation devices 116, such as, a hard-drive or any other device suitable for installing applications or software.).

Regarding claim 2, Divoux teaches: 
The method of claim 1 (please see claim 1 rejection), 
further comprising detecting, by the one or more processors, from metadata within the installation media, the type of operating system that is used by the installation media (See, e.g., Divoux, FIG. 1B, pars [0062]-[0064]: “…computing device 100 provides support for any one of the following installation devices 116: a floppy disk drive for receiving floppy disks such as 3.5-inch, …” (emphasis added) Divoux, Fig. 5; par [0233]:  “… metadata may be used to satisfy requests by application programs …” (emphasis added)  And, Divoux, par [0331]: “Further referring to FIG. 17A, and in more detail, in one embodiment the virtualization environment described includes a Type 2 hypervisor 3202, or a hypervisor that executes within an operating system 3214 executing on the computing device 3201. …” (emphasis added) EN: Divoux discloses: metadata used to satisfy requests by application programs, such as, the virtualization environment that includes a Type 2 hypervisor 3202, or a hypervisor that executes within an operating system 3214 on the computing device 3201 providing support for installation devices 116 [installation media].).

Regarding claim 3, Divoux  teaches: 
The method of claim 1 (please see claim 1 rejection),
further comprising probing, by the one or more processors, content within the installation media to detect the type of operating system (See, e.g., Divoux, Fig. 4A: Client 102, Collection Agent 404; par [0141]: “...The collection agent 404 gathers information 412 including, without limitation, machine ID of the client 102, operating system type, ...” (emphasis added) EN: Divoux teaches: collection agent 404 [media probe] executing on client 102 gathers information 412 including, without limitation, operating system type.).


Regarding claim 4, Divoux teaches: 
The method of claim 1 (please see claim 1 rejection),
wherein the plurality of virtualization modes comprises one or more of the following: a full virtualization mode, a para-virtualization mode and a hybrid virtualization mode (See, e.g., Divoux, Fig. 17B; pars [0352]-[355]: “...remotely configuring and controlling virtual machines 3232 running on a computing device 3201. ... the guest operating system 3230, in conjunction with the virtual machine on which it executes, forms a fully-virtualized virtual machine that is not aware that it is a virtual machine; such a machine may be referred to as a "Domain U HVM (Hardware Virtual Machine) virtual machine". ...In another embodiment, the guest operating system 3230, in conjunction with the virtual machine on which it executes, forms a paravirtualized virtual machine, which is aware that it is a virtual machine; such a machine may be referred to as a "Domain U PV virtual machine". ...” (emphasis added) EN: Divoux teaches: configuring and controlling virtual machines, where the guest operating system, in conjunction with the virtual machine on which it executes, forms a fully-virtualized virtual machine [a full virtualization mode] or a paravirtualized virtual machine [a para-virtualization mode].),


Regarding claim 5, Divoux teaches: 
The method of claim 1 (please see claim 1 rejection),
wherein the one or more user interfaces comprises one or more virtualization modes other than the plurality of virtualization modes determined to be supported by the type of operating system (See, e.g., Divoux, Fig. 1A; par [0113]: “...the Program Neighborhood application filters out application programs that the client 102 is unauthorized to execute and displays only authorized (e.g., available) programs. In other embodiments, the Program Neighborhood application can display authorized and unauthorized applications. When unauthorized applications are not filtered from the display, a notice can be provided indicating that such applications are unavailable. ...” (emphasis added) EN: Divoux teaches: the Program Neighborhood application filters out application programs that the client 102 is unauthorized to execute and displays only authorized (e.g., available) programs, such that when unauthorized applications are not filtered from the display, a notice can be provided indicating that such applications are unavailable.),
Claims 8-12:
System Claims 8-12 are basically similar to rejected method Claims 1-5, respectively.  
As such, Claims 8-12 are rejected, under AIA  35 U.S.C. 102(a)(1), as being un-patentable by Divoux for similar rationale.

Regarding claim 15, Divoux teaches: 
A system (See, e.g., Divoux, Figs. 17A-17B; par [0009]: "... methods and systems for dynamically determining to execute a virtual machine on a remote computing machine. ...”  EN: Divoux discloses: methods and systems for dynamically determining to execute a virtual machine.) comprising:
one or more processors, coupled to memory (See, e.g., Divoux, Figs. 1C; par [0059]: "... computing machine 100 can include a central processing unit 121 characterized by any one of the following component configurations: logic circuits that respond to and process instructions fetched from the main memory unit 122; ...” (emphasis added)  EN: Divoux discloses: a central processing unit 121 characterized by any one of the following component configurations: logic circuits that respond to and process instructions fetched from the main memory unit 122) and configured to:
probe content within an installation media to detect the type of operating system provided by the installation media for creating a virtual machine (See, e.g., Divoux, Fig. 4A: Client 102, Collection Agent 404; par [0141]: “...The collection agent 404 gathers information 412 including, without limitation, machine ID of the client 102, operating system type, ...” (emphasis added) Also see, e.g., Divoux, Fig. 1B; par [0062]: “...The computing device 100 may further include a storage device 128 that can be either one or more hard disk drives, or one or more redundant arrays of independent disks; where the storage device is configured to store an operating system, software, programs applications, or at least a portion of the client agent 120. A further embodiment of the computing device 100 includes an installation device 116 that is used as the storage device 128.” Divoux, Fig. 32; par [0347]: “A control program 3220 may execute at least one application for managing and configuring the guest operating systems executing on the virtual machines 3232 and in some embodiments the computing device 3201. ...”  And, Divoux, Fig. 17A; par [0341]: “...a computing device 3201 executes a hypervisor 3202 that creates a virtual machine platform on which guest operating systems may execute. In these embodiments, the computing device 3201 can be referred to as a host server. An example of such a computing device is the XEN SERVER provided by Citrix Systems, Inc., of Fort Lauderdale, Fla.” (emphasis added) Divoux discloses: collection agent 404 [media probe] executing on client 102 gathers information whereby computing device 3201 executes hypervisor 3202 that creates a virtual machine platform on which guest operating systems may execute.);
determine a plurality of virtualization modes that are supported by the type of operating system detected within the installation media (See, e.g., Divoux, Fig. 17A; par [0341]: “...a computing device 3201 executes a hypervisor 3202 that creates a virtual machine platform on which guest operating systems may execute. In these embodiments, the computing device 3201 can be referred to as a host server. An example of such a computing device is the XEN SERVER provided by Citrix Systems, Inc., of Fort Lauderdale, Fla.” (emphasis added) Also see, e.g., Divoux, FIG. 1B, pars [0062]-[0064]: “…computing device 100 provides support for any one of the following installation devices 116: a floppy disk drive for receiving floppy disks such as 3.5-inch, 5.25-inch disks or ZIP disks, a CD-ROM drive, a CD-R/RW drive, a DVD-ROM drive, tape drives of various formats, USB device, a bootable medium, a bootable CD, a bootable CD for GNU/Linux distribution such as KNOPPIX.RTM., a hard-drive or any other device suitable for installing applications or software.…” (emphasis added) Divoux, Fig. 5; par [0233]:  “… metadata may be used to satisfy requests by application programs …”  And, Divoux, par [0331]: “Further referring to FIG. 17A, and in more detail, in one embodiment the virtualization environment described includes a Type 2 hypervisor 3202, or a hypervisor that executes within an operating system 3214 executing on the computing device 3201. A Type 2 hypervisor, in some embodiments, executes within an operating system 3214 environment and virtual machines execute at a level above the hypervisor. In many embodiments, the Type 2 hypervisor executes within the context of a user's operating system such that the Type 2 hypervisor interacts with the user's operating system.” (emphasis added) EN: Divoux discloses: metadata used to satisfy requests by application programs, such as, the virtualization environment that includes a Type 2 hypervisor 3202, or a hypervisor that executes within an operating system 3214 on the computing device 3201 providing support for installation devices 116 [installation media] for installing applications or software, whereby computing device 3201 executes hypervisor 3202 that creates a virtual machine platform on which guest operating systems may execute.);
identify for creating the virtual machine from the installation media a selection of a virtualization mode of the plurality of virtualization modes and one or more settings for the virtualization mode (See, e.g., Divoux, Fig. 2; par [0168]: “…the user selects an application for execution by selecting a graphical representation of the application presented on the client 102 by a client agent. …” (emphasis added)  Also see, e.g., Divoux, FIG. 2, par [0212]: “…selecting a method of execution of an application program begins when credentials associated with the client 102 or with a user of the client 102 are received (step 202) and an enumeration of a plurality of application programs available to the client 102 is provided,…” (emphasis added) EN: Divoux teaches: the user selects an application for execution by selecting a graphical representation of the application presented on the client 102 by a client agent, wherein selecting a method of execution of an application program begins when credentials associated with the client 102 or with a user of the client 102 are received (step 202).);; and
create the virtual machine from the installation media using the virtualization mode and the one or more settings (See, e.g., Divoux, Fig. 17A; par [0341]: “...a computing device 3201 executes a hypervisor 3202 that creates a virtual machine platform on which guest operating systems may execute. In these embodiments, the computing device 3201 can be referred to as a host server. An example of such a computing device is the XEN SERVER provided by Citrix Systems, Inc., of Fort Lauderdale, Fla.” (emphasis added) Also see, e.g., Divoux, FIG. 1B, pars [0062]-[0064]: “…computing device 100 provides support for any one of the following installation devices 116: a floppy disk drive for receiving floppy disks such as 3.5-inch, 5.25-inch disks or ZIP disks, a CD-ROM drive, a CD-R/RW drive, a DVD-ROM drive, tape drives of various formats, USB device, a bootable medium, a bootable CD, a bootable CD for GNU/Linux distribution such as KNOPPIX.RTM., a hard-drive or any other device suitable for installing applications or software.…” (emphasis added) EN: Divoux discloses: computing device 3201 executes a hypervisor 3202 that creates a virtual machine platform on which guest operating systems execute, thereby providing support for installation devices 116, such as, a hard-drive or any other device suitable for installing applications or software.).

Regarding claim 16, Divoux teaches: 
The system of claim 15 (please see claim 15 rejection), 
wherein the one or more processors are further configured to detect the type of operating system using metadata probed within the content of the installation media (See, e.g., Divoux, FIG. 1B, pars [0062]-[0064]: “…computing device 100 provides support for any one of the following installation devices 116: a floppy disk drive for receiving floppy disks such as 3.5-inch, …” (emphasis added) Divoux, Fig. 5; par [0233]:  “… metadata may be used to satisfy requests by application programs …” (emphasis added)  And, Divoux, par [0331]: “Further referring to FIG. 17A, and in more detail, in one embodiment the virtualization environment described includes a Type 2 hypervisor 3202, or a hypervisor that executes within an operating system 3214 executing on the computing device 3201. …” (emphasis added) EN: Divoux discloses: metadata used to satisfy requests by application programs, such as, the virtualization environment that includes a Type 2 hypervisor 3202, or a hypervisor that executes within an operating system 3214 on the computing device 3201 providing support for installation devices 116 [installation media].).


Regarding claim 17, Divoux teaches: 
The system of claim 15 (please see claim 15 rejection), 
wherein the one or more processors are further configured to probe the within the content of the installation media while the installation media is being stored and prior to creating the virtual machine with the installation media (See, e.g., Divoux, Fig. 4A: Client 102, Collection Agent 404; par [0141]: “...The collection agent 404 gathers information 412 including, without limitation, machine ID of the client 102, operating system type, ...” (emphasis added) Also see, e.g., Divoux, Fig. 1B; par [0062]: “...The computing device 100 may further include a storage device 128 that can be either one or more hard disk drives, or one or more redundant arrays of independent disks; where the storage device is configured to store an operating system, software, programs applications, or at least a portion of the client agent 120. A further embodiment of the computing device 100 includes an installation device 116 that is used as the storage device 128.” Divoux, Fig. 32; par [0347]: “A control program 3220 may execute at least one application for managing and configuring the guest operating systems executing on the virtual machines 3232 and in some embodiments the computing device 3201. ...”  And, Divoux, Fig. 17A; par [0341]: “...a computing device 3201 executes a hypervisor 3202 that creates a virtual machine platform on which guest operating systems may execute. In these embodiments, the computing device 3201 can be referred to as a host server. An example of such a computing device is the XEN SERVER provided by Citrix Systems, Inc., of Fort Lauderdale, Fla.” (emphasis added) Divoux discloses: collection agent 404 [media probe] executing on client 102 gathers information whereby computing device 3201 executes hypervisor 3202 that creates a virtual machine platform on which guest operating systems may execute.).

Regarding claim 18, Divoux teaches: 
The system of claim 15 (please see claim 15 rejection), 
wherein the one or more processors are further configured to cause display of one or more user interfaces to receive a selection of a virtualization mode of the plurality of virtualization modes to be used to create the virtual machine and the one or more settings to configure the virtual machine in accordance with the virtualization model (See, e.g., Divoux, Fig. 17A; par [0347]: “...The control program 3220 can execute an administrative application or program that can further display a user interface which administrators can use to access the functionality of each virtual machine 3232 and/or to manage the virtual machines 3232. In some embodiments, the user interface generated by the administrative program can be used to terminate the execution of virtual machines 3232, allocate resources to virtual machines 3232, assign permissions to virtual machines 3232, or manage security credentials associated with virtual machines 3232. The control program 3220, in some embodiments, can start new virtual machines 3232 or terminate execution of executing virtual machines 3232. In other embodiments, the control program 3220 can directly access hardware and/or resources within the hardware layer 3210.....” (emphasis added) EN: Divoux discloses: control program 3220 displays a user interface which administrators can use to allocate resources to virtual machines 3232, assign permissions to virtual machines 3232, or manage security credentials associated with virtual machines 3232, access hardware and/or resources within the hardware layer 3210, and start new virtual machines 3232.).

Regarding claim 19, Divoux teaches: 
The system of claim 15 (please see claim 15 rejection),
wherein the plurality of virtualization modes comprises one or more of the following: a full virtualization mode, a para-virtualization mode and a hybrid virtualization mode (See, e.g., Divoux, Fig. 17B; pars [0352]-[355]: “...remotely configuring and controlling virtual machines 3232 running on a computing device 3201. ... the guest operating system 3230, in conjunction with the virtual machine on which it executes, forms a fully-virtualized virtual machine that is not aware that it is a virtual machine; such a machine may be referred to as a "Domain U HVM (Hardware Virtual Machine) virtual machine". ...In another embodiment, the guest operating system 3230, in conjunction with the virtual machine on which it executes, forms a paravirtualized virtual machine, which is aware that it is a virtual machine; such a machine may be referred to as a "Domain U PV virtual machine". ...” (emphasis added) EN: Divoux teaches: configuring and controlling virtual machines, where the guest operating system, in conjunction with the virtual machine on which it executes, forms a fully-virtualized virtual machine [a full virtualization mode] or a paravirtualized virtual machine [a para-virtualization mode].).

Claim Rejections - 35 USC §103
13. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
14. 	Claims 6-7, 13-14, and 20, are rejected under AIA  35 U.S.C. 103 as being obvious by Divoux (US 2011/0004878 A1), in view of BHAGI et al. (US 2018/0285202 A1; Pub. Date: Oct. 4, 2018; Filed: March 29, 2017; hereinafter BHAGI).
Regarding claim 6, Divoux teaches: 
The method of claim 1 (please see claim 1 rejection), further comprising
Divoux does not appear to explicitly teach:
	identifying, by the one or more processors, for the one or more settings a minimum hardware configuration for which to create the virtual machine.
However, BHAGI (US 2018/0285202 A1), in an analogous art of using virtualization technologies, teaches:
identifying, by the one or more processors, for the one or more settings a minimum hardware configuration for which to create the virtual machine (See, e.g., BHAGI, par [0311]: “...the method further comprises creating a snapshot of the virtual machine; and storing the snapshot at a snapshot repository; where the configuration metadata comprises a set of hardware information for the client computing system; where creating the virtual machine at the external resource system comprises causing the virtual machine to be hosted by a network computing system with a minimum hardware configuration based at least in part on the set of hardware information for the client computing system;. ...” (emphasis added) EN: BHAGI teaches: creating the virtual machine at the external resource system comprises causing the virtual machine to be hosted by a network computing system with a minimum hardware configuration based at least in part on the set of hardware information for the client computing system).

It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the application, to beneficially modify the invention of Divoux by incorporating the teachings of BHAGI that teaches: “identifying, by the one or more processors, for the one or more settings a minimum hardware configuration for which to create the virtual machine”. A person having ordinary skill in the art would have been motivated toward such a combination because: specialized programmed intelligence and/or hardware capability is generally needed for accessing and interacting with secondary storage devices (see, e.g., BHAGI, par [0078]). Divoux and BHAGI are analogous arts directed generally to using virtualization technologies for installing software.  

Regarding claim 7, Divoux teaches: 
The method of claim 1 (please see claim 1 rejection), further comprising
Divoux does not appear to explicitly teach:
	receiving, by the one or more processors, the one or more settings from the one or more user interface identifying a setting greater than the minimum hardware configuration for which to create the virtual machine.
However, BHAGI (US 2018/0285202 A1), in an analogous art of using virtualization technologies, teaches:
receiving, by the one or more processors, the one or more settings from the one or more user interface identifying a setting greater than the minimum hardware configuration for which to create the virtual machine (See, e.g., BHAGI, par [0108]: “User interface 158 may include information processing and display software, such as a graphical user interface (GUI), an application program interface (API), and/or other interactive interface(s) through which users and system processes can retrieve information about the status of information management operations or issue instructions to storage manager 140 and other components. ...” (emphasis added) And, BHAGI, par [0311]: “...the method further comprises creating a snapshot of the virtual machine; and storing the snapshot at a snapshot repository; where the configuration metadata comprises a set of hardware information for the client computing system; where creating the virtual machine at the external resource system comprises causing the virtual machine to be hosted by a network computing system with a minimum hardware configuration based at least in part on the set of hardware information for the client computing system;. ...” (emphasis added) EN: BHAGI teaches: a graphical user interface (GUI) through which users and system processes can retrieve information about the status of information management operations or issue instructions to storage manager 140 and other components where creating the virtual machine at the external resource system comprises causing the virtual machine to be hosted by a network computing system with a minimum hardware configuration based at least in part on the set of hardware information for the client computing system).

It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the application, to beneficially modify the invention of Divoux by incorporating the teachings of BHAGI that teaches: “receiving, by the one or more processors, the one or more settings from the one or more user interface identifying a setting greater than the minimum hardware configuration for which to create the virtual machine.”. A person having ordinary skill in the art would have been motivated toward such a combination because: specialized programmed intelligence and/or hardware capability is generally needed for accessing and interacting with secondary storage devices (see, e.g., BHAGI, par [0078]). Divoux and BHAGI are analogous arts directed generally to using virtualization technologies for installing software.  

Claims 13-14:
	System Claims 13-14 are basically similar to rejected method Claims 6-7, respectively.  
As such, Claims 13-14 are rejected, under AIA  35 U.S.C. 103, as being un-patentable by Divoux and BHAGI for similar rationale.

Regarding claim 20, Divoux teaches: 
The system of claim 15 (please see claim 15 rejection), further comprising
Divoux does not appear to explicitly teach:
	wherein the one or more settings identify minimum hardware configuration for which to create the virtual machine.
However, BHAGI (US 2018/0285202 A1), in an analogous art of using virtualization technologies, teaches:
wherein the one or more settings identify minimum hardware configuration for which to create the virtual machine (See, e.g., BHAGI, par [0311]: “...the method further comprises creating a snapshot of the virtual machine; and storing the snapshot at a snapshot repository; where the configuration metadata comprises a set of hardware information for the client computing system; where creating the virtual machine at the external resource system comprises causing the virtual machine to be hosted by a network computing system with a minimum hardware configuration based at least in part on the set of hardware information for the client computing system;. ...” (emphasis added) EN: BHAGI teaches: creating the virtual machine at the external resource system comprises causing the virtual machine to be hosted by a network computing system with a minimum hardware configuration based at least in part on the set of hardware information for the client computing system).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the application, to beneficially modify the invention of Divoux by incorporating the teachings of BHAGI that teaches: “wherein the one or more settings identify minimum hardware configuration for which to create the virtual machine”. A person having ordinary skill in the art would have been motivated toward such a combination because: specialized programmed intelligence and/or hardware capability is generally needed for accessing and interacting with secondary storage devices (see, e.g., BHAGI, par [0078]). Divoux and BHAGI are analogous arts directed generally to using virtualization technologies for installing software.  

	
Conclusion
15.	Claims 1-20 are rejected.
THIS ACTION IS NON-FINAL. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED HUDA whose telephone number is (571)270-7171. The examiner can normally be reached on Monday - Friday 9AM -5:30PM Eastern Time. The fax number and the email address for the examiner is (571)270-8171 and Mohammed.Huda@USPTO.GOV. Please note that an applicant can send email messages to the examiner but the examiner cannot send email messages to the applicant without written authorization from the applicant. An applicant can authorize the examiner for email communication by mentioning the following in an email, “According to MPEP 502.03, recognizing that Internet communications are not secure, I hereby authorize the examiner to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on (571)272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.


/MOHAMMED  HUDA/					September 24, 2022
Examiner, Art Unit 2191

/WEI Y ZHEN/Supervisory Patent Examiner, Art Unit 2191